                            UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF OHIO
                             WESTERN DIVISION AT DAYTON

 UNITED STATES OF AMERICA,                           :
                                                     :
                 Plaintiff,                          :   Case No. 3:16-cr-00039
                                                     :
          v.                                         :
                                                     :   Judge Thomas M. Rose
 JOSUE MORALES-MEDINA,                               :
                                                     :
                 Defendant.                          :
______________________________________________________________________________

          ENTRY AND ORDER DENYING DEFENDANT’S MOTION FOR
                   COMPASSIONATE RELEASE (DOC. NO. 39)
______________________________________________________________________________

        This case is before the Court on the Motion for Compassionate Release (Doc. No. 39) (the

“Motion”), filed by Josue Morales-Medina (“Morales-Medina”).                Morales-Medina was

incarcerated at the Moshannon Valley Correctional Facility in Pennsylvania (“Moshannon

Valley”) at the time he filed his Motion, and BOP records indicate that he is currently incarcerated

at Oakdale II FCI in Louisiana. (Doc. No. 39; FEDERAL BUREAU OF PRISONS INMATE LOCATOR,

https://www.bop.gov/inmateloc (last visited May 11, 2021).) He asks the Court for compassionate

release from his term of imprisonment. More specifically, he asks that this Court “order a

reduction of his prison sentence to time already served, pursuant to 18 U.S.C. § 3582(c).” (Doc.

No. 43 at PageID 144.) For the reasons discussed below, the Court DENIES Morales-Medina’s

Motion.

   I.          BACKGROUND

        On March 21, 2016, the United States of America (the “Government”) filed a single-count

Information against Morales-Medina, charging him with violating 21 U.S.C. §§ 841(a)(1),

841(b)(1)(B), and 846 for conspiracy to distribute and possess with intent to distribute 100 grams

                                                 1
or more of a mixture or substance containing a detectable amount of heroin. (Doc. No. 19.) On

or about May 20, 2016, pursuant to a plea agreement, Morales-Medina pleaded guilty to the offense

in the Information. (See Docs. 20, 29, 30.) The Statement of Facts attached to the Plea Agreement,

signed by Morales-Medina, states:

       On or about November 16, 2015, JOSUE MORALES-MEDINA conspired with
       others to distribute and possess with intent to distribute 100 grams or more of a
       mixture or substance containing a detectable amount of heroin.

       On that date, Ohio State Highway Patrol troopers stopped Defendant in a vehicle
       on Interstate 75 near the Stewart Street exit in Dayton. Inside the vehicle,
       Defendant possessed approximately $298,000 in cash that he knew was drug
       trafficking proceeds from the sale of heroin and which he was transporting in
       furtherance of the drug trafficking conspiracy.

       That same day, investigators also traveled to a home located at 328 Hillway Drive
       in Dayton, which lies in the Southern District of Ohio. Inside the home (used by
       Defendant and others to store and distribute controlled substances), investigators
       found a firearm along with 808 grams of a Heroin/Fentanyl mixture and 8,205
       grams of Fentanyl.

       For the Court’s information, Fentanyl is a Schedule II controlled substance, and
       Heroin is a Schedule I controlled substance.

(Doc. No. 20 at PageID 51.)

       The Final Presentence Investigation Report (“PSI”) regarding Morales-Medina provided

additional information about the circumstances of the offense, and it identified five prior adult

criminal convictions and a few other minor convictions. (PSI ¶¶ 14-17, 44-49.) Morales-Medina’s

criminal history included convictions for: terroristic threats that involved a weapon, in 1996; a

conviction in 1997, after which Morales-Medina was deported to Mexico; a conviction for failure

to appear, also in 1997; a conviction for illegal alien found in the U.S. following deportation in

2001, after which Morales-Medina was deported to Mexico; and a conviction for illegal entry in

2010, after which Morales-Medina was deported to Mexico. (Id.) As the PSI succinctly states:

Morales-Medina “has previously been deported from the U.S. on multiple occasions.” (Id. at ¶


                                                2
56.) The PSI also indicated that Morales-Medina accepted responsibility for his actions involved

in the offense in this case. (Id. at ¶ 21.)

         At sentencing, the Court imposed a 108-month term of incarceration, four years of

supervised release with special conditions, and a $100 special assessment. (Doc. Nos. 29, 30.)

The term of incarceration aligned with the recommended sentence, pursuant to Rule 11(c)(1)(C),

although the Guideline Provisions range was 188 to 235 months.                                 (PSI at Sentencing

Recommendation p. 1.) Morales-Medina is currently 45 years old and has an anticipated release

date of August 16, 2023. (See https://www.bop.gov/inmateloc.) The Government acknowledges

that, to date, Morales-Medina has already served approximately 72 months of his 108-month

sentence in custody. (Doc. No. 44 at PageID 154.)

         Morales-Medina filed various documents in support of the Motion (Doc. Nos. 39-1, 39-2),

and his appointed counsel filed a Supplement (Doc. No. 43). The Government filed a Response

to the Motion (Doc. No. 44) (the “Response”), in which the Government opposes the relief sought

in the Motion. Morales-Medina’s counsel then filed a reply in support of the Motion (Doc. No.

45) (the “Reply”). The matter is ripe for review and decision.1




1
  Section 603(b) of the First Step Act, which was signed into law on December 21, 2018, modified 18 U.S.C. § 3582
to allow a defendant to bring a motion on his or her own behalf either “[1] after the defendant has fully exhausted all
administrative rights to appeal a failure of the Bureau of Prisons to bring a motion on the defendant’s behalf or [2] the
lapse of 30 days from the receipt of such request by the warden of the defendant’s facility, whichever is earlier.” 18
U.S.C. § 3582(c)(1)(A); Pub L. No. 115-391, 132 Stat. 5194; see also United States v. Alam, 960 F.3d 831, 833-34
(6th Cir. 2020) (“If the Director of the Bureau of Prisons does not move for compassionate release, a prisoner may
take his claim to court only by moving for it on his own behalf. To do that, he must fully exhaust all administrative
rights to appeal with the prison or wait 30 days after his first request to the prison,” and “[p]risoners who seek
compassionate release have the option to take their claim to federal court within 30 days, no matter the appeals
available to them”) (internal quotation marks omitted) (alterations adopted); United States v. Ruffin, 978 F.3d 1000,
1004 (6th Cir. 2020) (“defendants now may bring reduction-of-sentence motions on their own once they exhaust any
administrative remedies or wait 30 days from the date they request relief from the Bureau of Prisons”). Here, Morales-
Medina initially sent a request to the Warden of Moshannon Valley, seeking compassionate release. (Doc. No. 39-2
at PageID 131-35.) The parties agree that either the warden denied the request or the warden took no action in response
to the request. (Doc. No. 39-2 at PageID 136-37; Doc. No. 43 at PageID 145; Doc. No. 44 at PageID 155.) Regardless,
the Government does not contest exhaustion, so the Court proceeds with the understanding that Morales-Medina could
move for compassionate release on his own behalf.

                                                           3
    II.       ANALYSIS

          A. Legal Standards

          A district court has limited authority to modify a sentence. United States v. Ruffin, 978

F.3d 1000, 1003 (6th Cir. 2020) (“[s]ince the Sentencing Reform Act of 1984, federal law has

generally prohibited a district court from modifying a term of imprisonment once it has been

imposed”) (alterations adopted) (internal quotation marks omitted). “Generally speaking, once a

court has imposed a sentence, it does not have the authority to change or modify that sentence

unless such authority is expressly granted by statute.” United States v. Hammond, 712 F.3d 333,

335 (6th Cir. 2013). Section 3582(c)(1)(A) grants such authority in certain limited circumstances.

It provides, in part:

          The court may not modify a term of imprisonment once it has been imposed except
          that—in any case—the court … may reduce the term of imprisonment (and may
          impose a term of probation or supervised release with or without conditions that
          does not exceed the unserved portion of the original term of imprisonment), after
          considering the factors set forth in [18 U.S.C.] section 3553(a) to the extent that
          they are applicable, if it finds that extraordinary and compelling reasons warrant
          such a reduction … and that such a reduction is consistent with applicable policy
          statements issued by the Sentencing Commission.

18 U.S.C. § 3582(c)(1)(A)(i).2

          The decision to reduce a term of imprisonment pursuant to Section 3582(c)(1)(A) involves

a three-step test, based on three substantive requirements. United States v. Jones, 980 F.3d 1098,

1106-08 (6th Cir. 2020); 18 U.S.C. § 3582(c)(1)(A)(i). At step one, a court must find that

extraordinary and compelling reasons warrant a sentence reduction.3 Jones, 980 F.3d at 1107-08.

At step two, a court must find that such a reduction is consistent with applicable policy statements




2
  Subpart (ii) of this portion of the statute provides “a separate basis for compassionate release tied to the defendant’s
age and years in prison.” Ruffin, 978 F.3d at 1003.
3
  “Or, alternatively, whether the defendant fulfills the requirements of § 3582(c)(1)(A)(ii).” Jones, 980 F.3d at 1108
n. 12.

                                                            4
issued by the Sentencing Commission. Id. at 1108. At step three, a court must consider any

applicable Section 3553(a) factors and, in its discretion, find that the reduction authorized by steps

one and two is warranted in whole or in part under the particular circumstances of the case. Id. A

court may deny a compassionate release motion when any of the three substantive requirements is

lacking and need not address the others. United States v. Elias, 984 F.3d 516, 519 (6th Cir. 2021).

However, a court cannot grant such a motion unless the court addresses “all three steps.” Id.

       Regarding the first step, “Section 3582(c)(1)(A) does not define ‘extraordinary and

compelling reasons.’” Ruffin, 978 F.3d at 1004. Congress instructed that “[r]ehabilitation of the

defendant alone shall not be considered an extraordinary and compelling reason.” 28 U.S.C. §

994(t). But apart from this instruction, “Congress delegated to the Sentencing Commission the

responsibility of describing what should be considered extraordinary and compelling reasons for

sentencing reduction, including the criteria to be applied and a list of specific examples by

promulgating general policy statements regarding the sentencing modification provisions in §

3582(c)(1)(A).” Jones, 980 F.3d at 1108-09 (alterations adopted) (internal quotation marks

omitted). The Sentencing Commission’s policy statement regarding compassionate release under

Section 3582(c)(1)(A) resides in § 1B1.13 of the United States Sentencing Commission Guidelines

Manual. Id. at 1109; U.S.S.G. § 1B1.13 (“Reduction in Term of Imprisonment Under 18 U.S.C.

§ 3582(c)(1)(A) (Policy Statement)”). However, “the Commission has not updated § 1B1.13 since

the First Step Act’s passage in December 2018.” Jones, 980 F.3d at 1109. Therefore, and for

reasons more fully explained in Jones, the Sixth Circuit held that—until the Sentencing

Commission updates § 1B1.13 to reflect the First Step Act—district courts “have full discretion to

define ‘extraordinary and compelling’ without consulting the policy statement § 1B1.13” in cases




                                                  5
where an incarcerated person files a motion for compassionate release.4 Id. at 1109-11 (“[u]ntil

the Sentencing Commission updates § 1B1.13 to reflect the First Step Act, district courts have full

discretion in the interim to determine whether an ‘extraordinary and compelling’ reason justifies

compassionate release when an imprisoned person files a § 3582(c)(1)(A) motion”); see also

United States v. Harvey, No. 20-1944, 2021 U.S. App. LEXIS 12652, 2021 WL 1661503, at *3

(6th Cir. Apr. 28, 2021) (“without an applicable policy statement, district courts have significant,

though not unlimited, discretion to define extraordinary and compelling reasons for relief on their

own initiative”).

         Regarding the second step, again, the Sentencing Commission’s policy statement regarding

compassionate release under 18 U.S.C. § 3582(c)(1)(A) resides in U.S.S.G. § 1B1.13. Jones, 980

F.3d at 1109. However, the Sixth Circuit held in Jones that “the passage of the First Step Act

rendered § 1B1.13 ‘inapplicable’ to cases where an imprisoned person files a motion for

compassionate release.” Id.; see also Elias, 984 F.3d at 518 (“§ 1B1.13 is not applicable to inmate-

filed compassionate-release motions”). Thus, U.S.S.G. § 1B1.13 currently is not an “applicable

policy statement[] issued by the Sentencing Commission” in such cases.                                  18 U.S.C. §

3582(c)(1)(A); Jones, 980 F.3d at 1101, 1109. So now, “where incarcerated persons file motions

for compassionate release, federal judges may skip step two of the § 3582(c)(1)(A) inquiry,” at




4
   In Elias, while not mandating that future courts apply the two-part test used by the district court in that case, the
Sixth Circuit held that the district court did not abuse its discretion in applying a “two-part test for deciding when the
concern of contracting COVID-19 becomes an extraordinary and compelling reason for compassionate release: (1)
when the defendant is at high risk of having complications from COVID-19 and (2) the prison where the defendant is
held has a severe COVID-19 outbreak.” Elias, 984 F.3d at 520-21 (the district court did not abuse its discretion in
relying on that two-part test; the district court properly considered the Centers for Disease Control and Prevention
(CDC) guidance in effect at the time, a scientific journal, and information from the BOP concerning the number of
reported COVID-19 cases at the prison). Additionally, the Sixth Circuit held that a district court may deny a motion
for compassionate release if the defendant does not provide any records in the motion to support his or her claimed
medical ailment(s). Id.

                                                            6
least until the Sentencing Commission updates § 1B1.13 to reflect the First Step Act. Jones, 980

F.3d at 1111.

       Regarding the third step, “[d]istrict courts should consider all relevant § 3553(a) factors

before rendering a compassionate release decision.” Jones, 980 F.3d at 1114. The factors set forth

in Section 3553(a) “consider such things as the characteristics of the defendant, the nature of the

offense, and various penological goals, such as the need to promote respect for law and to protect

the public.” Ruffin, 978 F.3d at 1005. More specifically, 18 U.S.C. § 3553(a) states:

       (a) Factors to be considered in imposing a sentence.--The court shall impose a
       sentence sufficient, but not greater than necessary, to comply with the purposes
       set forth in paragraph (2) of this subsection. The court, in determining the
       particular sentence to be imposed, shall consider--

           (1) the nature and circumstances of the offense and the history and
           characteristics of the defendant;

           (2) the need for the sentence imposed--

                (A) to reflect the seriousness of the offense, to promote respect for the
                law, and to provide just punishment for the offense;

                (B) to afford adequate deterrence to criminal conduct;

                (C) to protect the public from further crimes of the defendant; and

                (D) to provide the defendant with needed educational or vocational
                training, medical care, or other correctional treatment in the most effective
                manner;

           (3) the kinds of sentences available;

           (4) the kinds of sentence and the sentencing range established for--

                (A) the applicable category of offense committed by the applicable
                category of defendant as set forth in the guidelines--

                   (i) issued by the Sentencing Commission pursuant to section 994(a)(1)
                   of title 28, United States Code, subject to any amendments made to
                   such guidelines by act of Congress (regardless of whether such
                   amendments have yet to be incorporated by the Sentencing
                   Commission into amendments issued under section 994(p) of title 28);
                   and

                                                   7
                  (ii) that, except as provided in section 3742(g) [18 U.S.C. § 3742(g)],
                  are in effect on the date the defendant is sentenced; or

               (B) in the case of a violation of probation or supervised release, the
               applicable guidelines or policy statements issued by the Sentencing
               Commission pursuant to section 994(a)(3) of title 28, United States Code,
               taking into account any amendments made to such guidelines or policy
               statements by act of Congress (regardless of whether such amendments
               have yet to be incorporated by the Sentencing Commission into
               amendments issued under section 994(p) of title 28);

           (5) any pertinent policy statement--

               (A) issued by the Sentencing Commission pursuant to section 994(a)(2) of
               title 28, United States Code, subject to any amendments made to such
               policy statement by act of Congress (regardless of whether such
               amendments have yet to be incorporated by the Sentencing Commission
               into amendments issued under section 994(p) of title 28); and

               (B) that, except as provided in section 3742(g) [18 U.S.C. § 3742(g)], is in
               effect on the date the defendant is sentenced[;]

           (6) the need to avoid unwarranted sentence disparities among defendants with
           similar records who have been found guilty of similar conduct; and

           (7) the need to provide restitution to any victims of the offense.

18 U.S.C. § 3553(a). Among the variety of items that courts have considered in this step are

conditions at the place of incarceration, the defendant’s health issues, whether the defendant is

receiving medical treatment for his or her health issues, the defendant’s behavior in prison, the

type of offense(s) for which the defendant was convicted, whether the defendant had prior criminal

convictions (and, if so, how many and the seriousness of such crimes), whether the defendant had

prior juvenile convictions, whether the defendant previously complied with any presentence or

post-incarceration conditions, the amount of the sentence that the defendant has served to date,

whether the court varied downward from the guidelines range when imposing the sentence,

whether the defendant has had a drug addiction, the defendant’s successful participation in

substance abuse programming or other rehabilitation efforts while incarcerated, the defendant’s



                                                  8
successful participation in educational or vocational training while incarcerated, and whether the

defendant took responsibility for his or her actions. Jones, 980 F.3d at 1115; Ruffin, 978 F.3d at

1008-09. Of course, not all of these items will be applicable or relevant (or known to the court) in

all cases, and other items may be applicable or relevant. Id.; see also 18 U.S.C. § 3582(c)(1)(A)(i)

(a court should consider “the factors set forth in [18 U.S.C.] section 3553(a) to the extent that they

are applicable”).

       Finally, “Congress’s use of ‘may’ in § 3582(c)(1)(A) dictates that the compassionate

release decision is discretionary, not mandatory.” Jones, 980 F.3d at 1106; see also 18 U.S.C. §

3582(c)(1)(A)(i) (stating that a court “may” reduce the term of imprisonment); Ruffin, 978 F.3d at

1005 (a “district court has substantial discretion” in deciding whether to reduce a term of

imprisonment pursuant to Section 3582(c)(1)(A)); Elias, 984 F.3d at 518 (a district court may

reduce the term of imprisonment if all three of the substantive requirements are met, “but need not

do so”).

       B. Application

       Morales-Medina asks that the Court reduce his custodial sentence to time already served.

According to Morales-Medina, since the time that he “began his term of incarceration, he has been

diagnosed with multiple chronic health conditions, including diabetes, hypertension, and high

cholesterol.” (Doc. No. 43 at PageID 145.) He submitted medical records that, at least, support

his diabetes diagnosis and demonstrate he has been prescribed medications to address his asserted

ailments. (Doc. No. 39 at PageID 116; Doc. No. 39-2 at PageID 127-28.)                He argues that

“extraordinary and compelling circumstances warrant a reduction in his sentence,” he would not

be “a danger to the community if he were to be released [because] he will be deported to Mexico

upon his release, and his request is consistent with the factors contained in 18 U.S.C. § 3553(a).”

(Doc. No. 43 at PageID 151.) He cites as factors to support his claim that extraordinary and
                                                  9
compelling circumstances justify his release that the current global pandemic regarding COVID-

19 disproportionately affects the prison system and that he is at increased risk of severe

complications from the virus. (Id. at PageID 149-50.) Among other things, Morales-Medina also

indicates that he has developed a proposed release plan and asserts that his “offense of conviction,

while serious, was nonetheless nonviolent in nature.” (See, e.g., Doc. No. 39-1; Doc. No. 43 at

PageID 150-51.)

        In response, the Government argues that the Bureau of Prisons (“BOP”) has taken

significant measures to protect inmates during the COVID-19 pandemic, including working to

make vaccines available to staff and inmates as quickly as possible. (Doc. No. 44 at PageID 155-

57.) The Government also points out that that PSI indicated that Morales-Medina had no health

conditions at the time of the report “other than suffering from pain after physical labor due to being

shot twice—once in Phoenix, Arizona in 1996, and once in Las Vegas, Nevada in 1997.” (Id. at

PageID 154 (citing PSI at ¶ 57).) The Government asserts that consideration of the 18 U.S.C. §

3553(a) factors demonstrate that the relief sought is unwarranted. (Id. at PageID 160-62.) This

assertion is primarily based on the nature of the crime and Morales-Medina’s criminal history.

(Id.)

        Regarding step one, the Government concedes that Morales-Medina’s Type 2 diabetes

mellitus is support by his medical records and that he “present[s] extraordinary and compelling

reasons warranting reduction in sentence.” (Doc. No. 44 at PageID 155, 160.) Regarding step

two, given that Morales-Medina (an incarcerated person) filed the Motion, the Court “may skip”—

and does skip—this step, in accordance with the Sixth Circuit’s Jones decision. Jones, 980 F.3d

at 1111.




                                                 10
       However, that does not end the Court’s inquiry. There is still the third step: consideration

of any applicable Section 3553(a) factors and determination of whether, in the Court’s discretion,

the reduction is warranted in whole or in part under the particular circumstances of this case. Elias,

984 F.3d at 519; Jones, 980 F.3d at 1108; 18 U.S.C. § 3582(c)(1)(A)(i); see also Ruffin, 978 F.3d

at 1005 (“[e]ven if [the first two requirements] are met, … a district court may still deny relief if

it finds that the applicable § 3553(a) factors do not justify it”) (internal quotation marks omitted).

       The Court has considered the Section 3553(a) factors to the extent that they are applicable.

18 U.S.C. § 3582(c)(1)(A)(i). This includes that the Court considered Morales-Medina’s history

and characteristics, such as his asserted behavior in prison, rehabilitation efforts, and educational

or vocational training while incarcerated (Doc. No. 39). See 18 U.S.C. § 3553(a)(1). Morales-

Medina also accepted responsibility for his actions. And, the Court acknowledges the challenging

conditions at the nation’s federal prisons during the current COVID-19 pandemic and Morales-

Medina’s health issues. See 18 U.S.C. § 3553(a)(1), (a)(2)(B), (a)(2)(D).

       Yet, the “nature and circumstances of the offense” do not favor early release. See 18 U.S.C.

§ 3553(a)(1).    As Morales-Medina acknowledges, the offense for which he is currently

incarcerated was serious. (Doc. No. 45 at PageID 164.) While the Court agrees with him that,

with respect to that particular offense, “there is no allegation … that Defendant brandish a weapon

or otherwise behaved in a violent or threatening manner” (id. at PageID 165), the Statement of

Facts attached to the Plea Agreement indicates Morales-Medina’s participation in significant drug

trafficking activities—during the opioid epidemic in Ohio—that involved heroin and fentanyl.

(Doc. No. 20 at PageID 51.) Both heroin and fentanyl are dangerous, and potentially lethal,

controlled substances. United States v. Harris, 774 F. App’x 937, 941 (6th Cir. 2019) (quoting the

United States Sentencing Commission in U.S.S.G. App. C, amendment 807 (2018) concerning



                                                 11
U.S.S.G. § 2D1.1 as stating that, “[b]ecause of fentanyl’s extreme potency, the risk of overdose is

great, particularly when the user is inexperienced or unaware of what substance he or she is

using”); United States v. Pooler, No. 3:18-cr-137, 2020 U.S. Dist. LEXIS 224934, 2020 WL

7046964, at *8 (S.D. Ohio Dec. 1, 2020) (“[f]entanyl in particular is a dangerous, and potentially

lethal, controlled substance”); Titan Indem. Co. v. Cameron, 77 F. App’x 91, 96 (3d Cir. 2003)

(heroin is “a dangerous drug that creates the risk of death”); see also United States v. Robinson,

892 F.3d 209, 215-16 (6th Cir. 2018) (affirming sentence that considered the effect of the opioid

epidemic in Ohio). This weighs against warranting a sentence reduction. Id.; 18 U.S.C. §

3553(a)(1), (a)(2)(A), (a)(2)(C).

       Additionally, while the Court agrees with Morales-Medina that the first two prior criminal

convictions listed in his PSI occurred over two decades ago and perhaps sound worse than they

actually were (after considering their circumstances) (see PSI ¶¶ 44-45), Morales-Medina’s

criminal history also demonstrates that he has continuously entered into this country illegally and

then committed crimes (id. at ¶¶ 45-48, 56). Morales-Medina was in this community illegally

when he participated in the conspiracy to distribute a controlled substance, despite having been

deported (at least) three times before. (Id.) Although the Court hopes and expects Morales-Medina

will keep his promise to stay in Mexico upon release and adhere to his proposed release plan, this

history shows a lack of respect for the law and counsels against granting compassionate release.

See 18 U.S.C. §§ 3553(a)(2)(A), (a)(2)(C). The Court finds that the need for the sentence imposed

to reflect the seriousness of the offense, promote respect for the law, provide just punishment,

afford adequate deterrence to criminal conduct, and protect the public from further crimes of the

defendant do not favor early release. See 18 U.S.C. §§ 3553(a)(2)(A)-(C), (a)(6).




                                                12
          Having considered the factors set forth in Section 3553(a) to the extent that they are

applicable, the Court finds that the requested reduction in the term of imprisonment is not

warranted. Jones, 980 F.3d at 1102 (affirming decision to deny motion for compassionate release

where “the district court found for the sake of argument that an extraordinary and compelling

circumstance existed in [defendant’s] case but that the § 3553(a) factors counseled against granting

compassionate release”); Harvey, 2021 WL 1661503, at *1, 3 (affirming denial of compassionate

release motion, despite petitioner’s chronic bronchitis, the spread of COVID-19 cases at his prison,

and his status as a non-violent offender with no disciplinary actions against him in prison).

   III.      CONCLUSION

          Although the Court recognizes Morales-Medina’s asserted medical ailments and is

sympathetic to his arguments about the fear of contracting COVID-19, the circumstances here do

not warrant a reduction in the term of imprisonment pursuant to Section 3582(c)(1)(A). For the

reasons stated above, the Court DENIES the Motion for Compassionate Release (Doc. No. 39).

          DONE and ORDERED in Dayton, Ohio, this Wednesday, May 12, 2021.

                                                                   s/Thomas M. Rose
                                                           ________________________________
                                                                   THOMAS M. ROSE
                                                           UNITED STATES DISTRICT JUDGE




                                                13
